 

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

 

 

 

 

 

aL a ff RBe SDNY “| Meas

my © MENT l

ey FILED | February 5, 2020
By ECF DATE FILED: ' | SO ORDERED
Hon. George B. Dantets The February 6, 2020
United States District Judge ey conference is adjourned to
Daniel Patrick Moynihan EY March 26, 2020 at 9:45 am.

  
 

United States Courthouse
500 Pearl Street
New York, NY 10007
QR CEC)
Re: Santos de Oliveira, et al. v. Scores Holding Repay. et al.
U.S.D.C., S.D.N.Y. Index No. 18-cv-6769 (GBD)

Your Honor:

We represent the Plaintiff in the above-referenced matter. Due to a family emergency,
plaintiffs’ counsel is unable to attend the conference scheduled for February 6, 2020. Therefore,
we respectfully request an adjournment of the February 6, 2020 conference. Defense counsel
consents to the request.

Thank you for the Court’s attention to this matter.
Respectfully Submitted,

/s/ Gennadiy Naydenskiy
Gennadiy Naydenskiy

Attorneys for Plainitff, the Putative
collective Plaintiffs and Putative
Class Members

 

Certified as a minority-owned business in the State of New York

 

 
